Citation Nr: 0842339	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for dependency and indemnity compensation 
(DIC).

2.  Whether new and material evidence has been submitted to 
reopen a claim for death pension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for accrued benefits.  

4.  Entitlement to death pension benefits as the surviving 
spouse of the veteran.

5.  Entitlement to DIC as the surviving spouse of the 
veteran.

6.  Entitlement to accrued benefits as the surviving spouse 
of the veteran. 


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The appellant is claiming that she is the surviving spouse of 
a veteran who had active service, including from April 1968 
until April 1970, and died in March 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A final April 2003 RO decision denied the appellant's 
claim as she could not be recognized as the common law 
surviving spouse of the veteran, for purposes of DIC, death 
pension, or accrued benefits.  

2.  The evidence associated with the claims file since the 
April 2003 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for DIC, death pension, or accrued benefits.  

3. The appellant and veteran cohabitated and held themselves 
out as married for 12 years prior to his death.

4. The veteran's divorce from his second wife was not 
effective until during or after April 2002.        

5. The veteran died on March [redacted], 2003, less than one year 
after his claimed common law marriage, following his divorce 
from his second wife, could have legally occurred.  


CONCLUSIONS OF LAW

1.  The April 2003 decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the April 2003 decision is new 
and material; the claims of entitlement to DIC, death 
pension, and accrued benefits are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The claimed common law marriage between the veteran and 
the appellant does not meet the time requirements for the 
purpose of eligibility for Department of Veterans Affairs 
(VA), DIC benefits, death pension, or accrued benefits. 38 
U.S.C.A. §§ 101(3), 1541, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.50, 3.52, 3.54, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens the appellant's claims 
for DIC, death pension, or accrued benefits.  In view of the 
Board's decision to reopen the veteran's claims, a discussion 
of VA's duties to notify and assist in regards to those 
claims is unnecessary.

New and Material Evidence

The appellant seeks to reopen previously denied claims for 
DIC, death pension, and accrued benefits.  A review of the 
record indicates that the appellant was previously denied 
claims for DIC, death pension, and accrued benefits in an 
April 2003 RO decision.  The appellant did not file a Notice 
of Disagreement and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).   

The RO appears to have reopened the veteran's claims, and 
proceeded to deny the claims on their merits in a March 2007 
decision.   However, the question of whether new and material 
evidence has been received to reopen a claim must be 
addressed by the Board regardless any RO action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the April 2003 RO 
decision consisted of various lay statements, from both the 
appellant and other persons, indicating that the appellant 
and the veteran had held themselves out as common law 
married.  A divorce complaint made by the veteran's second 
wife indicated the imminent divorce of the veteran from his 
second wife and was also issued in April 2002.  His March [redacted], 
2003 Death Certificate also listed the veteran as divorced.  

The April 2003 RO decision found the appellant did not show 
that the appellant and the veteran were ever married and that 
the state of Arkansas did not recognize common-law marriages; 
the appellant was thus not recognized as the surviving spouse 
of the veteran.  

Subsequent to the April 2003 RO decision, additional 
information was provided, including proof of property 
purchased jointly by the veteran and the appellant in 
February 1998, a March 2003 funeral program, with an obituary 
listing the appellant as the veteran's long time companion, 
and tax return information indicating that the appellant 
claimed the veteran as her dependent.  

In her current attempt to reopen the claim, the appellant has 
also filed additional lay statements, both by herself and by 
other people, claiming that she and the veteran had lived 
together for years and held themselves out as married.  

The evidence submitted since the April 2003 RO decision is 
new and material.  She provided additional evidence of the 
veteran and appellant indicating that they were holding 
themselves out as married, including the purchase of joint 
property.  As the evidence received since the April 2003 RO 
decision contains credible evidence indicting that the 
veteran may have been married to the appellant, the 
additional evidence received is new and material and relates 
to an unestablished fact necessary to substantiate the 
claims.  Accordingly, the Board finds that the claims for 
DIC, death pension, and accrued benefits are reopened.  

Survivor Benefits

The appellant, the purported widow of the veteran, seeks 
eligibility for VA DIC, death pension, and accrued benefits. 
She states that she should qualify for such benefits based on 
her and the veteran's claimed common law marriage, which she 
claims existed during the twelve years they lived together.  

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran, and after September 19, 1962, lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person. 38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued. 38 C.F.R. § 3.1(j).

Marriage is established by one of several types of evidence 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated. 38 
C.F.R. § 3.205(a). In the absence of conflicting information, 
proof of marriage which meets the requirements of 38 C.F.R. § 
3.205(a), together with the claimant's certified statement 
concerning the date, place and circumstances of dissolution 
of any prior marriage may be accepted as establishing a valid 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, would warrant acceptance of 
the marriage as valid. 38 C.F.R. § 3.205(b).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby. In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce. 38 
C.F.R. § 3.206. 

DIC benefits may be paid to a surviving spouse of a veteran 
who died on or after January 1, 1957, who was married to the 
veteran: (1) Before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease cause the death of the veteran was incurred or 
aggravated, or (2) For 1 year or more, or (3) For any period 
of time if a child was born of the marriage, or was born to 
them before the marriage. 38 C.F.R. § 3.54(c).

Death pension may be paid to a surviving spouse who was 
married to the veteran: (1) One year prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
For Vietnam Era veterans, if the marriage occurred before May 
8, 1985. 38 C.F.R. § 3.54(a).

Accrued benefits allows for certain individuals to be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which the veteran was entitled at the 
time of his death under existing ratings or based on evidence 
in the file or constructively of record at the time of his 
death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. A claim for 
such benefits must be filed within one year of the veteran's 
death. 38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision." 

In the present case, the appellant contends that she and the 
veteran were holding themselves out as married, and evidence 
of common law marriage included reports of their cohabitation 
in jointly owned property and various lay statements 
reporting that they held themselves out as married.  

In order to be a surviving spouse, the appellant's marriage 
must meet the requirements of 38 C.F.R. § 3.1(j), which finds 
marriage to be valid at the time of marriage or the law of 
the place where the parties resided when the right to 
benefits accrued.  A marriage could also be deemed valid 
where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, if (a) the marriage 
occurred 1 year or more before the veteran died or existed 
for any period of time if a child was born of the purported 
marriage or was born to them before such marriage and (b) the 
claimant entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his 
death as outlined in 38 C.F.R. § 3.53, and (d) no claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  

The state of Arkansas does not recognize common law marriage.  
Brissett v. Sykes, 855 S.W.2d 330, 332 (Ark. 1993).  Thus, 
the appellant cannot be recognized as the veteran's surviving 
spouse under 38 C.F.R. § 3.1(j), based on a legal marriage 
based on the laws of the state of Arkansas.  

Additionally, even if the Board were to accept that the 
veteran and the appellant held themselves out as married and 
that their claimed common law marriage could be deemed valid, 
her current claim for benefits would still be denied.  The 
veteran was still married to his second wife in April 2002, 
as indicated by the April 2002 divorce summons of record.  
Thus, even if the appellant and the veteran were married at 
the time of his death, since he was still married to his 
second wife until at least April 2002 no common-law marriage 
could have been formed prior to April 2002 at the latest.  
Therefore, the veteran would not have been able to be legally 
wed to the appellant until April 2002 or later, which would 
be less than 1 year prior to his death on March [redacted], 2003, as 
is required by 38 C.F.R. § 3.53.  Additionally, no evidence 
has been presented to show, nor has it ever been contended, 
that the appellant and the veteran ever had a child together.

Thus, even if she were deemed to have a common law marriage 
with the veteran, the appellant does not qualify to receive 
DIC, death benefits, or accrued benefits as the veteran's 
surviving spouse since it could only have been valid for less 
than one year prior to his death.  She does not meet the 
minimum marriage time period requirements necessary fro DIC, 
death benefits, or accrued benefits.

As this discussion illustrates, the law and regulations 
concerning VA DIC benefits, death pension, and accrued 
benefits are very specific as to the eligibility requirements 
for such benefits. The Board appreciates the appellant's firm 
belief that she should be entitled to the benefits based on 
the fact that she was the sole caretaker of the veteran prior 
to his death; unfortunately, the Board has no authority to 
act outside the constraints of the statutory and regulatory 
criteria.

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of DIC, death pension, or accrued benefits on the facts of 
this case, as they relate to the issue of whether the 
appellant can be deemed to be the surviving spouse of the 
veteran's.  

In summary, the veteran was still married to his second wife 
until at least April 2002.  As such, the earliest time he 
could be deemed to be married to the appellant would be April 
2002 or later, which would make any valid marriage to the 
appellant to be for less than one year prior to his death on 
March [redacted], 2003.  The appellant's claimed common law marriage 
could thus not be deemed to be valid as it does not meet the 
minimum time requirements for a deemed marriage in order to 
qualify for DIC, death pension, or accrued benefits.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that in a case where the law is dispositive, the claim 
should be denied because of the absence of legal merit. 
Sabonis v .Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for entitlement to DIC is 
granted.  

New and material evidence having been submitted, the 
application to reopen the claim for entitlement to death 
pension is granted.  

New and material evidence having been submitted, the 
application to reopen the claim for entitlement to accrued 
benefits is granted.  

The claim of entitlement to dependency and indemnity 
compensation (DIC) is denied.

The claim of entitlement to death pension benefits is denied.

The claim of entitlement to accrued benefits is denied.


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


